        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

CARLOS MAURICIO TORRES-TORRES,

               Petitioner,

vs.                                                                    No. CIV 20-0118 JB\KRS

CHAD MILLER; WILLIAM BARR; CHAD
WOLF; and COREY A. PRICE,

               Respondents.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Respondents’ Motion to Dismiss Petition for

Writ of Habeas Corpus as Moot, filed March 31, 2020 (Doc. 8)(“Motion”). In the habeas filing,

Petitioner Carlos Mauricio Torres-Torres challenges his indefinite detention by the United States

Immigration and Customs Enforcement Agency (“ICE”) pending his removal from the United

States. See Petition for a write [sic] of Habeas Corpus pursuant to 28 U.S.C. § 2241 by a person

subject to indefinite Immigration detention, filed February 10, 2020 (Doc. 1)(“Habeas Petition”).

Because Torres-Torres has been released from ICE custody and has not opposed the Motion, the

Court will dismiss this case as moot.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Torres-Torres is a citizen of Cuba. See Habeas Petition ¶ 1, at 1. He filed the Habeas

Petition on February 10, 2020, raising claims under the Due Process Clause of the Fifth

Amendment to the Constitution of the United States of America. See Habeas Petition ¶¶ 22-25,

at 4-5. Specifically, he alleges that ICE officials detained him between June 19, 2019, and the

petition date, February 10, 2020. See Habeas Petition ¶ 9, at 3. In that time, ICE officials

purportedly did not issue travel documents or notify Torres-Torres of any progress in his
        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 2 of 8



repatriation back to Cuba.    See Habeas Petition ¶ 11, at 3.     Torres-Torres argues that his

indefinite detention violated the Constitution of the United States of America and asks the Court

to order his release from ICE custody. See Habeas Petition ¶¶ 22-25, at 5.

       On March 2, 2020, the Honorable Kevin Sweazea, United States Magistrate Judge for the

United States District Court for the District of New Mexico, entered an Order to Cure Deficiency

and an Order to Answer Habeas Petition. See Order to Cure Deficiency, filed March 2, 2020

(Doc. 3)(“Cure Order”); Order to Answer Habeas Petition, filed March 2, 2020 (Doc. 4)(“Order

to Answer”). The Cure Order directs Torres-Torres to either prepay the $5.00 habeas filing fee

or to file a motion to proceed in forma pauperis. See Cure Order at 1. The Order to Answer

explains that ICE generally may hold alien detainees for up to six months without violating the

Constitution. See Order to Answer at 3 (citing Zadvydas v. Davis, 533 U.S. 678, 701 (2001)).

The Order to Answer adds: “However, ‘[a]fter this 6-month period, once the alien provides good

reason to believe that there is no significant likelihood of removal in the reasonably foreseeable

future, the Government must respond with evidence sufficient to rebut [the] showing’ that the

custody is unconstitutional.” Order to Answer at 3 (quoting Zadvydas v. Davis, 533 U.S. at

701)(alterations in Order to Answer and not in Zadvydas v. Davis). Accordingly, the Order to

Answer directs Respondents to answer the Habeas Petition by April 2, 2020. See Order to Answer

at 3. The Order to Answer also directs the Clerk’s Office to forward a copy of the Habeas Petition

to the United States Attorney’s Office (“USAO”), as the USAO typically answers 28 U.S.C.

§ 2241 ICE-detention filings on the federal Respondents’ behalf. See Order to Answer at 3.

       On March 31, 2020, Assistant United States Attorney Tiffany Walters entered an

appearance on all Respondents’ behalf and filed the Motion. See Notice of Appearance, filed


                                              -2-
        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 3 of 8



March 31, 2020 (Doc. 7); Motion at 1. In the Motion, the Respondents argue that the Habeas

Petition is moot and seek dismissal of this proceeding. See Motion at 2. The Motion attaches

paperwork demonstrating that, on February 21, 2020, ICE released Petition from custody pending

his removal from the United States. See Order of Supervision and Release Notification (dated

February 21, 2020), filed March 31, 2020 (Doc. 8-1). The Certificate of Service in the Motion

reflects that the Respondents, through counsel, served a copy of the Motion on Torres-Torres at

his residential address in Albuquerque, New Mexico. See Motion at 4. Torres-Torres has not

responded to the Motion.

                  LAW REGARDING THE DOCTRINE OF MOOTNESS

       The doctrine of mootness is grounded in Article III of the Constitution of the United States

of America, which places a constitutional limitation on the federal courts’ jurisdiction to hear and

determine “cases and controversies.” U.S. Const. art. III, § 2, cl. 1. At the time the litigation is

commenced, a plaintiff must show standing under Article III by demonstrating: “(1) an injury in

fact; (2) a causal connection between the injury and the challenged action; and (3) a likelihood that

a favorable decision will redress the injury.” Jordan v. Sosa, 654 F.3d 1012, 1019 (10th Cir.

2011)(citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000)).

       There are two mootness doctrines: (i) constitutional mootness, which is based on Article III

of the Constitution; and (ii) prudential mootness. See Am. Constitutional Law Found., Inc. v.

Davidson, 211 F.3d 1277, 2000 WL 488460, at *2 (10th Cir. 2000)(unpublished table opinion)(“A

court may also find a party’s claims moot under the doctrine of ‘prudential mootness’ even if there




                                                -3-
           Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 4 of 8



is no constitutional mootness problem.”). 1 Constitutional mootness is a threshold jurisdictional

issue that goes to the court’s power to hear the case. Prudential mootness, in contrast, goes to the

court’s discretion to determine whether the circumstances have so changed that any meaningful

relief is no longer available. See Hamdan v. Chertoff, 626 F. Supp. 2d 1119, 1125-26 (D.N.M.

2007)(Browning, J.).

       “Mootness is a threshold issue because the existence of a live case or controversy is a

constitutional prerequisite to federal court jurisdiction.” McClendon v. City of Albuquerque, 100

F.3d 863, 867 (10th Cir. 1996). See also Out of Line Sports, Inc. v. Rollerblade, Inc., 213 F.3d

500, 501 (10th Cir. 2000); In re Yellow Cab Co-op. Ass’n, 132 F.3d 591, 594 (10th Cir.

1997)(citing Keyes v. Sch. Dist. No. 1, Denver, 119 F.3d 1437, 1445 (10th Cir. 1997)).

Moreover, “[t]his requirement exists at all stages of federal judicial proceedings, and it is therefore

not enough that the dispute was alive when the suit was filed; the parties must continue to have a

personal stake in the outcome.” McClendon v. City of Albuquerque, 100 F.3d at 867. Because



       1
         American Constitutional Law Foundation, Inc. v. Davidson is an unpublished opinion, but
the Court can rely on an unpublished opinion to the extent its reasoned analysis is persuasive in
the case before it. See 10th Cir. R. 32.1(A) (“Unpublished opinions are not precedential, but may
be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished opinions are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its
       disposition, we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court finds
that American Constitutional Law Foundation, Inc. v. Davidson and Cohen Ma v. Hunt, 372 F.
App’x 850 (10th Cir. 2010), have persuasive value with respect to material issues and will assist
the Court in its preparation of this Memorandum Opinion and Order.


                                                 -4-
          Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 5 of 8



mootness is an issue of subject-matter jurisdiction, it can be raised at any stage of the proceedings.

See Kennedy v. Lubar, 273 F.3d 1293, 1301-02 (10th Cir. 2001).

         “In deciding whether a case is moot, the crucial question is whether granting a present

determination of the issues offered will have some effect in the real world. When it becomes

impossible for a court to grant effective relief, a live controversy ceases to exist, and the case

becomes moot.” Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010)(citation and

quotation marks omitted). A case becomes moot “when a plaintiff no longer suffers ‘actual injury

that can be redressed by a favorable judicial decision.’” Rhodes v. Judiscak, 676 F.3d 931, 933

(10th Cir. 2012)(quoting Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983)). The court

will not dismiss a case as moot if:

         (1) secondary or “collateral” injuries survive after resolution of the primary injury;
         (2) the issue is deemed a wrong capable of repetition yet evading review; (3) the
         defendant voluntarily ceases an allegedly illegal practice but is free to resume it at
         any time; or (4) it is a properly certified class action suit.

Riley v. INS, 310 F.3d 1253, 1257 (10th Cir. 2002)(quoting Chong v. Dist. Dir., INS, 264 F.3d

378, 384 (3d Cir. 2001)). See Ind v. Colo. Dep’t of Corr., 801 F.3d 1209, 1213-14 (10th Cir.

2015).

         “Under both Article III and prudential mootness doctrines, the central inquiry is essentially

the same: have circumstances changed since the beginning of litigation that forestall any occasion

for meaningful relief.” S. Utah Wilderness All. v. Smith, 110 F.3d 724, 727 (10th Cir. 1997).

“Simply stated, a case is moot when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.”         Powell v. McCormack, 395 U.S. 486, 496

(1969)(internal quotations omitted). When there is no reasonable expectation that the alleged



                                                 -5-
        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 6 of 8



violation will repeat itself, and “interim relief or events have completely and irrevocably eradicated

the effects of the alleged violation,” a case is moot, “because neither party has a legally cognizable

interest in the final determination of the underlying questions of fact and law.” Los Angeles Cty.

v. Davis, 440 U.S. 625, 631 (1979).

                                            ANALYSIS

       The Motion alleges that this habeas proceeding is moot based on Torres-Torres’ recent

release from custody. See Motion at 1. The Habeas Petition challenges his indefinite ICE

detention, and the Respondents have submitted documentation reflecting that ICE released Torres-

Torres from custody on February 21, 2020, pending his removal from the United States. See

Order of Supervision and Release Notification. Torres-Torres therefore has obtained all the relief

that 28 U.S.C. § 2241 offers, i.e., a release from unconstitutional custody.          See 28 U.S.C.

§ 2241(c)(1)(“The writ of habeas corpus shall not extend to a prisoner unless . . . he is in custody

in violation of the Constitution or laws or treaties of the United States.”).

       The United States Court of Appeals for the Tenth Circuit and the Court have held that

release from custody generally moots a challenge to indefinite detention. See Ferry v. Gonzales,

457 F.3d 1117, 1132 (10th Cir. 2006)(holding that petitioner’s challenge to detention without a

bond hearing was moot where he was no longer in custody); Ascencio v. Terry, No. CIV 10-0139

JB/LFG, 2010 WL 11619128, at *2 (D.N.M. Aug. 23, 2010)(Browning, J.)(“[The petitioner’s]

release from detention moots his challenge to the legality of his extended detention.”). This rule

is particularly true where, as here, the habeas petitioner seeks release from custody and then obtains

the requested relief before the case is decided. See Riley v. INS, 310 F.3d at 1257 (holding that

the petitioner’s release mooted his prolonged detention claim); Cohen Ma v. Hunt, 372 F. App’x


                                                 -6-
        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 7 of 8



850, 852 (10th Cir. 2010)(unpublished)(holding that the petitioner’s release from ICE custody

mooted his release claims).

       The Motion sets out the exceptions to mootness that Riley v. INS mentions, should

Torres-Torres wish to continue prosecuting this habeas action. As noted above, the Court will

not dismiss a case as moot unless Torres-Torres establishes:

       (1) secondary or “collateral” injuries survive after resolution of the primary injury;
       (2) the issue is deemed a wrong capable of repetition yet evading review; (3) the
       defendant voluntarily ceases an allegedly illegal practice but is free to resume it at
       any time; or (4) it is a properly certified class action suit.

Riley v. INS, 310 F.3d at 1257 (quoting Chong v. Dist. Dir., INS, 264 F.3d at 384). Torres-Torres

has not attempted to establish that an exception applies or otherwise responded to the Motion.

There is also nothing in the record suggesting any exception applies in this case. Torres-Torres’

continued detention was the only redressable injury; the Court lacks jurisdiction to review the

underlying removal order. See Ferry v. Gonzales, 457 F.3d at 1131 (noting that district courts

lack “jurisdiction over habeas petitions challenging final orders of removal”).        There is no

indication that the wrong -- holding Torres-Torres for seven months without making progress

towards his removal -- is capable of repetition, or that the Respondents are free to continue

Torres-Torres’ ICE detention without cause. The release paperwork reflects that Torres-Torres is

“released from ICE custody pending removal from the United States,” provided he does not violate

his conditions of release. Order of Supervision and Release Notification at 5. Finally, this

proceeding is not a class action suit.

       For these reasons, the Court concludes that the action is moot and that no exceptions

warrant the Habeas Petition’s continued prosecution. The Court will grant the Motion and



                                               -7-
        Case 1:20-cv-00118-JB-KRS Document 9 Filed 07/31/20 Page 8 of 8



dismiss the case.

       IT IS ORDERED that: (i) the Respondents’ Motion to Dismiss Petition for Writ of Habeas

Corpus as Moot, filed March 31, 2020 (Doc. 8), is granted; (ii) the Petition for a write [sic] of

Habeas Corpus pursuant to 28 U.S.C. § 2241 by a person subject to indefinite Immigration

detention, filed February 10, 2020 (Doc. 1), is dismissed as moot; and (iii) the Court will enter a

separate Final Judgment disposing of the civil case.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Parties and counsel:

Carlos Mauricio Torres-Torres
Estancia, New Mexico

       Pro se petitioner

John C. Anderson
   United States Attorney
Tiffany Walters
   Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Respondents




                                               -8-
